Citation Nr: 1310293	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  09-46 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected bronchial asthma.

2.  Entitlement to an increased rating for service-connected bronchial asthma, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from June 1987 to January 1992. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2012, the Veteran testified before an Acting Veterans Law Judge who is no longer with the Board in a hearing at the RO.  A transcript of the hearing has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2012, a hearing was held at the Waco, Texas regional office before an Acting Veterans Law Judge who is no longer with the Board.  In February 2013, the appellant was notified that he is entitled to another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002).  In a statement, received in March 2013, the appellant stated that he desired another hearing.

The United States Court of Appeals for Veterans Claims has determined that an appellant has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the appellant must be scheduled for the next available hearing at the RO before a VLJ from the Board in the order that the request have been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2012).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The RO should schedule the appellant for a Travel Board hearing before a member of the Board at the Waco, Texas, VA RO in accordance with 38 C.F.R. § 20.704, in the order that the request was received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


